Citation Nr: 0728650	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  06-24 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in h


THE ISSUES

1.  Entitlement to service connection for cervical spine 
strain.

2.  Entitlement to service connection for a chronic back pain 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for a right ankle 
disorder.

6.  Entitlement to service connection for a left ankle 
disorder.

7.  Entitlement to service connection for a right foot 
disorder.

8.  Entitlement to service connection for a left foot 
disorder.

9.  Entitlement to service connection for chest pain.

10.  Entitlement to service connection for a bilateral 
hearing loss.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for dislocation of the 
jaw secondary to extraction of the wisdom teeth.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1992 to 
September 1996.

This appeal arises from a June 2005 rating action of the 
Providence, Rhode Island Department of Veterans' Affairs (VA) 
Regional Office (RO).

In August 2007, the veteran appeared and presented testimony 
in a videoconference hearing with the undersigned Veterans' 
Law Judge.  A transcript is of record.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.


During his August 2007 videoconference hearting, the veteran 
testified that he has received treatment for his claimed 
disabilities at the VA Connecticut Healthcare System, West 
Haven Campus.  He named a specific physician who examined him 
at that facility.  Those records have not been associated 
with the claims folder.  The veteran stated that while in the 
Marine Reserves, he was given physical examinations, most 
recently in late 2000 or early 2001, at an Air Force base 
outside of Phoenix, Arizona.  Records from the veteran's 
reserve duty should be obtained and associated with the 
claims folder.  

Finally, service medical records reflect the veteran either 
complained of or received treatment for back pain, bilateral 
knee pain, bilateral foot pain, chest pain, and tinnitus.  
There has been no evaluation of these disabilities since 
service, and it is unclear if the veteran presently suffers 
from any of these disorders, and if so, whether any of these 
disabilities are related to events in service.

VA has a duty to assist the veteran in completing his claim.  
Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should contact the veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the veteran for any of the 
disabilities at issue since his 
separation from service.  After the 
veteran has  signed the appropriate 
releases, those records not already 
associated with the claims folder, should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order to allow 
the veteran the opportunity to obtain and 
submit those records for VA review. .

3.  The RO should attempt to secure the 
veteran's service medical records for his 
period of Marine Reserves through 
official channels.

4.  The veteran should be afforded a VA 
orthopedic examination to evaluate his 
claimed musculoskeletal disabilities.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  As part of 
the examination interview, the examiner 
is to obtain a detailed occupational and 
recreational history both prior to and 
following active service, to include any 
high school athletic endeavors, or post-
service physical activities, jobs, or 
accidents the veteran may have sustained.  
After a review of the record and 
examination of the veteran, the examiner 
is requested to provide an opinion as to 
whether the veteran (1) has any present 
disabilities of the feet, ankles, knees, 
spine or jaw; and if so, (2) is it at 
least as likely as not (50 percent chance 
or greater) that any of these 
disabilities had their onset in service?  
The examiner is requested to provide 
sustainable reasons and bases to support 
any opinion rendered.

5.  The veteran is to be afforded a VA 
pulmonary examination to evaluate the 
claimed chest pains.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  As part of the examination 
interview, the examiner is to obtain a 
detailed pulmonary history both prior to 
and following active service.  After a 
review of the record and examination of 
the veteran, the examiner is requested to 
provide an opinion as to whether the 
veteran (1) has any present pulmonary 
disabilities; and if so, (2) is it at 
least as likely as not (50 percent chance 
or greater) that this disability had its 
onset in service?  The examiner is 
requested to provide sustainable reasons 
and bases to support any opinion 
rendered.

6.  The veteran is to be afforded a VA 
audiology examination to determine 
whether he has any hearing loss or 
tinnitus that may be related to service.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician or audiologist for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  As part of the examination 
interview, the examiner is to obtain a 
detailed occupational and recreational 
history both prior to and following 
active service regarding any acoustic 
trauma to which the veteran may have been 
exposed.  After a review of the record 
and examination of the veteran, the 
examiner is requested to provide an 
opinion as to whether the veteran (1) has 
any present hearing loss/tinnitus; and if 
so, (2) is it at least as likely as not 
(50 percent chance or greater) that this 
disability had its onset in service?  The 
examiner is requested to provide 
sustainable reasons and bases to support 
any opinion rendered.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



